                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: BOSTON SCIENTIFIC CORP.,
      PELVIC REPAIR SYSTEM PRODUCTS
      LIABILITY LITIGATION                                       MDL No. 2326


--------------------------------------------------------------

THIS DOCUMENT RELATES TO THE FOLLOWING CASE:

Katrina Hinnewinkel, Civil Action No. 2:17-cv-04127




                                              ORDER

       Pending before the court is Defendant C. R. Bard, Inc.’s (“Bard”) Motion for

Protective Order Quashing Plaintiff’s Notice of Deposition of Ronald Bracken. (ECF No.

55). Bard argues that Plaintiff should be precluded from deposing Mr. Bracken, a former

employee of Bard, for three overarching reasons. First, Mr. Bracken was already deposed

regarding Bard’s products, including the Alyte product used by Plaintiff, and Plaintiff has

failed to demonstrate “exigent circumstances” justifying a second deposition of the same

witness. Second, Bard is producing a corporate designee under Fed. R. Civ. P. 30(b)(6) to

testify regarding the same subject matter about which Plaintiff intends to question Mr.

Bracken. Finally, Mr. Bracken’s deposition would be cumulative and duplicative of

information already supplied in the Bard and Boston Scientific multidistrict litigations

(“MDL”), and the deposition would be burdensome, because Mr. Bracken left the employ

of Bard six years ago.



                                                  1
       In response, Plaintiff contends that Mr. Bracken has never been deposed in the

Boston Scientific MDL; rather, he was deposed in 2014 in the Bard MDL. Therefore,

Plaintiff argues, the deposition is not a “second” deposition of the same witness and does

not require a showing of exigent circumstances by Plaintiff. Plaintiff adds that, in any

case, recent events justify the deposition of Mr. Bracken. Specifically, Plaintiff points to a

2018 document production by Bard concerning the Alyte product and recent

communications by the Federal Drug Administration relating to transvaginal mesh.

Lastly, Plaintiff asserts that Mr. Bracken’s deposition is not cumulative or duplicative as

the Alyte product was not the subject of focused discovery at the time of Mr. Bracken’s

previous deposition. Accordingly, Plaintiff did not have an opportunity to ask in-depth

questions about Alyte. Plaintiff claims that Mr. Bracken is an important witness, because

at the time Alyte was developed, marketed, and initially sold by Bard, Mr. Bracken was

Bard’s Vice President of Research and Development.

       Bard filed a reply memorandum advising the Court that Plaintiff’s response is

untimely and should be disregarded on that basis alone. Bard also reiterates that Plaintiff

should not be permitted to take the deposition, because Plaintiff will have the opportunity

to ask Bard’s corporate designee all of the same questions she intends to ask Mr. Bracken.

       Having considered the arguments, the Court GRANTS the motion, in part, and

DENIES the motion, in part. The record supports Plaintiff’s contention that the Alyte

product was not the focus of Mr. Bracken’s prior deposition. Consequently, the deposition

proposed by Plaintiff would not constitute a second deposition of the same witness on the

same subject matter. Moreover, Bard’s production of Alyte-specific documents years after

Mr. Bracken’s 2014 deposition provides justification for additional testimony.

       Under Rules 26(b)(2)(C) and 26(c), “the court has broad authority to limit

                                              2
discovery and prescribe alternative discovery mechanisms,” Minter v. Wells Fargo Bank,

N.A., 258 F.R.D. 118, 124 (D. Md. 2009); in other words, to determine “when a protective

order is appropriate and what degree of protection is required.” Furlow v. United States,

55 F.Supp.2d 360, 366 (D. Md.1999) (quoting Seattle Times Co. v. Rhinehart, 467 U.S.

20, 36, 104 S.Ct. 2199, 81 L.Ed.2d 17 (1984)). Nevertheless, protective orders “should be

sparingly used and cautiously granted.” Baron Fin. Corp. v. Natanzon, 240 F.R.D. 200,

202 (D. Md. 2006) (quoting Medlin v. Andrew, 113 F.R.D. 650, 653 (M.D.N.C. 1987)). A

court’s customary reluctance to constrain discovery is heightened in the case of a motion

seeking to prevent the taking of a deposition. Minter, 258 F.R.D. at 125 (citing Static

Control Components, Inc. v. Darkprint Imaging, 201 F.R.D. 431, 434 (M.D.N.C.

2001))(“By requesting the Court to prohibit plaintiff from deposing a witness, defendant

... assumes a heavy burden because protective orders which totally prohibit a deposition

should be rarely granted absent extraordinary circumstances.”). The reason for this is

fundamental. Usually, the subject matter of a deposition is not well-defined in advance;

thus, the need for prospective relief is more difficult to establish than in other methods of

discovery. In addition, “a motion can be made if any need for protection emerges during

the course of the examination;” therefore, a ruling prior to commencement of the

deposition is not necessary to achieve a fair resolution. 8 Wright & Miller, Federal

Practice and Procedure, § 2037 (3d Ed.). Consequently, the burden to show good cause

for an order prohibiting the taking of a deposition is especially heavy. Medlin, 113 F.R.D.

at 653; Motsinger v. Flynt, 119 F.R.D. 373, 378 (M.D.N.C. 1988) (“Absent a strong

showing of good cause and extraordinary circumstances, a court should not prohibit

altogether the taking of a deposition.”). For these reasons, the motion for protective order

is denied to the extent it seeks preclusion of Mr. Bracken’s deposition.

                                             3
       At the same time, a witness should not be subjected to multiple depositions

covering the same subject matter; effectively, giving one party numerous “bites at the

apple” to the detriment of the party offering the witness. Furthermore, one party should

not be permitted to take depositions of multiple witnesses covering the very same subject

matter; particularly, in a case where a corporate designee intends to present the

corporation’s position on documents, factual information, and other events that are not

unique to a specific witness, or are not the subject of eyewitness testimony. Accordingly,

to the extent Bard seeks limitations on the scope of the deposition, the motion is granted.

       Thus, the court ORDERS as follows: Plaintiff shall be permitted to depose Mr.

Bracken regarding the Alyte product. However, Mr. Bracken’s deposition shall take place

after the deposition of Bard’s corporate designee. Mr. Bracken’s testimony shall be limited

to his personal knowledge; it shall not be a rehash of the questions posed to the corporate

designee. In addition, Mr. Bracken shall not be asked questions that he already answered

at his prior deposition. The parties shall meet and confer on a convenient place, date, and

time for the deposition and shall comply with the relevant pretrial orders in place in this

MDL.

       The Clerk is directed to provide a copy of this Order to counsel of record.

                                                 ENTERED: July 15, 2019




                                             4
